DETAILED ACTION
The response filed on 04/19/2022 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-11 and 13-20 are amended.
Claims 2 and 12 are cancelled.
No New Claim(s) is/are added.
Claims 1, 3-11 and 13-20 are currently pending for examination.

Response to Arguments
Applicant’s arguments filed on 04/19/2022 (See Applicant Arguments/Remarks, pages 7-9) with respect to claims 1 and 11 have been considered and are persuasive because claims 1 and 11 further amended to include the subject matter of claims 2 and 12.   The rejections to claims 1, 3-11 and 13-20 under 35 U.S.C. §103 are withdrawn.

Allowable Subject Matter
Claims 1, 3-11 and 13-20 (renumbered as 1-18) are allowed.
This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance (See applicant’s persuasive arguments filed on 04/19/2022, pages 7-9), satisfying the “record as a whole” as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remark indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record.  Thus, no examiner's statement of reasons for allowance is necessary (see M.P.E.P 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090. The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462